Citation Nr: 0606195	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from February to August 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for paranoid schizophrenia.  This case was 
previously before the Board in December 2003, at which time 
it was remanded to ensure due process.  As the requested 
action has been accomplished, the case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the veteran's 
paranoid schizophrenia was present prior to service.

2.  Clear and unmistakable evidence shows that the veteran's 
paranoid schizophrenia was not aggravated by service beyond 
normal progression.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an August 2002 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  As the VCAA letter 
was issued prior to the August 2002 initial adjudication of 
the claim, its timing is consistent with the holding in 
Pelegrini.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's available service medical records, as well as 
private medical records from both before and after service.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

The law as recently interpreted under Cotant v. Principi, 17 
Vet. App. 116 (2003) and VAOPGCPREC 3-2003, mandates that, to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) were inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

The Court has held that the presumption of soundness upon 
entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Board notes that a higher court has clarified the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  The Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The initial question is whether the veteran's schizophrenia 
was present prior to service.  It is not disputed that a 
report of medical history on the enlistment examination in 
January 1984 discloses that the veteran denied any history of 
depression or excessive worry, memory loss or nervous trouble 
of any sort.  A psychiatric evaluation on the enlistment 
examination at that time was normal.  In Crowe v. Brown, 7 
Vet. App. 238 (1994), the Court indicated that the 
presumption of soundness attaches only where there has been 
an induction medical examination, and where a disability for 
which service connection is sought was not detected at the 
time of such examination.  The Court added that the 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2005).  
In the absence of any findings pertaining to a psychiatric 
disability at the time of the veteran's entry into service, 
the Board concludes, accordingly, that the presumption of 
soundness at entrance attaches.  

However, the medical evidence of record clearly and 
unmistakably shows that schizophrenia was present prior to 
service.  The veteran was hospitalized at a private facility 
from October to November 1981, more than two years before he 
entered service.  His presenting difficulties were 
inappropriate affect, paranoid thinking, active auditory and 
visual hallucinations and the appearance of delusional 
thinking.  It was reported that the veteran had previously 
been admitted to the same hospital in August 1980, and that 
the diagnosis at that time was paranoid schizophrenia and 
cannabis abuse.  Following the hospitalization in 1981, the 
diagnoses were paranoid schizophrenia, cannabis abuse and 
antisocial personality traits.  The Board concludes, 
accordingly, that paranoid schizophrenia was present prior to 
service. 

It must now be determined whether the preexisting 
schizophrenia was aggravated by service.  As discussed above, 
the law and regulation have been clarified, and VA must now 
show by clear and unmistakable evidence that the veteran's 
preexisting disability was not aggravated by his service.  It 
must be noted that few service medical records have been 
associated with the claims folder.  An April 1991 report from 
the Headquarters Air Force Military Personnel Center reflects 
the fact that all possible means had been used to consolidate 
a complete record on the veteran, but that all documents 
could not be obtained.  The veteran's discharge certificate 
reveals that he was separated for "defective enlistment-
fraudulent entry."  This suggests that the veteran was given 
an administrative and not a medical discharge.  Apparently, 
the veteran's preexisting schizophrenia was merely identified 
during service.  It is also significant to point out that, 
following service, the veteran was apparently first 
hospitalized for his psychiatric disability approximately one 
year after separation.  These factors support the conclusion 
that the veteran's schizophrenia was not aggravated by 
service.  

The only evidence supporting the veteran's claim consists of 
his statements regarding his disability.  The veteran argued 
that that schizophrenia was aggravated therein.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding his medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board concludes, therefore, that the medical 
findings are of greater probative value than the veteran's 
statements concerning his psychiatric disability.  In sum, 
the Board finds that there is clear and unmistakable evidence 
that the veteran's schizophrenia preexisted service, and that 
it was not aggravated by service. Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for paranoid schizophrenia.




ORDER

Service connection for paranoid schizophrenia is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


